Citation Nr: 0205435	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  00-16 161	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an increased disability rating for a 
generalized anxiety disorder, currently rated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1940 to July 
1941.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a May 2000 decision rendered by 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In June 2001, the Board remanded the case to the RO for 
additional development.  The RO completed the requested 
development and has returned the case to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran generally functions satisfactorily with 
routine behavior and self-care; his conversation is normal 
except that he uses a vibrator to speak secondary to cancer 
of the throat; while he has family support and friends in the 
community, his generalized anxiety disorder is productive of 
moderate impairment.

3.  The record does not show that the veteran's psychiatric 
disorder results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; or impaired abstract 
thinking.


CONCLUSION OF LAW

The criteria for entitlement to an increased rating of 30 
percent, but not greater, are met for the veteran's 
generalized anxiety disorder.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.126, 4.130, 
Diagnostic Code 9400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete. 

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  In June 2001, the Board remanded the 
case to the RO to obtain VA outpatient treatment records 
referenced by the veteran.  These records have been obtained 
and are associated with the claims folder.  The veteran has 
indicated that he had received all his treatment from VA and 
has submitted a February 2001 statement that he had no 
additional medical evidence to submit.  As the veteran has 
not referenced, nor does the evidence show, the existence of 
any additional medical evidence that is not presently 
associated with the claims folder, VA's duty to assist the 
claimant in this regard is satisfied.  38 U.S.C.A. § 5103(a); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The veteran was informed of the 
information necessary to substantiate his claim by means of a 
statement of the case and a supplemental statement of the 
case issued during the course of this appeal.  In addition, 
by a letter dated in June 2001, the veteran was informed of 
the changes in the law contained in the VCAA.  Accordingly, 
the Board finds that the duty to inform the veteran of 
required evidence to substantiate his claim has been 
satisfied.  38 U.S.C.A. § 5103(a).  

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  In the present case, 
the veteran was afforded VA examination in April 2000.

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  In 
February 2002, the veteran indicated that there was no new 
evidence to add to the claims folder.  Accordingly, the Board 
finds that the requirements set forth in the VCAA with regard 
to notice and development of the appellant's claim, have been 
satisfied, and that returning the case to the RO to consider 
the requirements of VCAA would serve no useful purpose, but 
would needlessly delay appellate review. 


I.  Evidentiary Background

During his military service, the veteran experienced 
psychiatric symptoms and was discharged due to disability.  
Upon discharge from service, he filed a claim for service 
connection for a psychiatric disorder.  In November 1941, the 
RO established service connection for a psychiatric disorder, 
rated as 30 percent disabling effective from September 22, 
1941.

In March 1949 the RO decreased the disability evaluation for 
the veteran's psychiatric to 10 percent effective from May 
1949.  Similarly, by rating action dated in May 1952, the 
evaluation for the psychiatric disorder was decreased to 
noncompensable effective from July 1952.  The noncompensable 
evaluation remained in effective until an increased rating of 
10 percent was assigned effective as of February 1984.  Since 
the establishment of this 10 percent evaluation, several 
rating actions have been rendered denying an increased 
evaluation.

In 2000, the veteran filed a claim seeking an increased 
rating for his service-connected psychiatric disorder.  In 
May 2000 the RO denied an increased rating and the veteran 
perfected a timely appeal from this decision.

Voluminous VA outpatient treatment records dating from 
October 1996 to August 2001 are presently associated with the 
claims folder.  These treatment records primarily show 
treatment for laryngeal cancer and heart disease.  The 
veteran underwent a laryngectomy.  His follow-up treatment 
for his laryngectomy includes numerous group therapy 
sessions.  Progress notes from these group therapy sessions 
are essentially negative for complaints or treatment 
pertaining to his service-connected acquired psychiatric 
disorder.

An April 1998 VA outpatient treatment record indicates that 
the veteran denied any complaints other than anxiety.  He 
reported a jittery feeling occasionally that was relieved by 
"walking it off."  He had been taking care of himself and 
walked for approximately 4 miles a day.  He felt good and 
reported increased energy.  It was noted that he was in no 
acute distress.  

A December 1998 progress note from the laryngectomy clinic 
indicates that the veteran continued to work to improve his 
communication skills.  A Christmas party was held for 
participants of the laryngectomy group therapy.  It was noted 
that the veteran's social interaction was good and he 
actively participated in a game requiring verbal responses.  

A May 1999 progress note from the laryngectomy clinic 
indicates that the veteran attended a picnic sponsored by the 
Stoke Club/Lost Chord Club.  It was noted that he had been 
successful in meeting a goal to make his needs known in 
situations with increased communicative stress.  

A July 1999 Chaplain's Assessment Note shows that the veteran 
had family support around him and kept close touch with his 
brothers.  He also reported friends in his community.

In April 2000, the veteran was afforded a VA mental disorder 
examination.  The examiner noted that the veteran had been 
employed at a bakery washing pots and pans from 1954 until 
1981 when he left this job to take care of his ill sister.  
He began drawing Social Security at the age of 65 in 1987.  
He had been a widower since his wife death in 1967.  He had 
taken care of his ill sister from 1981 until her death in 
1993.  While he had two children and five stepchildren, he 
did not know where they were.  He lived alone and provided 
for his own self-care.  He spoke with pride at keeping his 
trailer clean.  The examiner noted that the veteran seemed 
fairly comfortable in his home setting.  His neighbors at the 
trailer park were noted to be friendly toward him.  However, 
his social life was limited.  He stayed to himself and was 
fearful around people.  He did not go to church due to fear.  
His social life consisted of people with whom he did business 
and met in daily activities.  He did not participate in any 
organized social or recreational projects.  He reported that 
he was nervous in crowds to the point that he had to leave.  
Also, while he knew that policemen helped others, he reported 
that he would "just shake" when he saw a police officer.  
In addition to his reported nervousness, the veteran reported 
serious medical problems including an inability to use his 
left hand, heart problems, and an inability to speak due to 
treatment for throat cancer in 1995.

On mental status examination, the veteran was alert and 
rational.  He used a vibrator to speak.  His speech was 
clear, understandable, goal directed, and was without any 
gross deviation.  He was able to communicate with somewhat 
less than average intelligence.  He had a sociable manner and 
spoke with some intensity of feelings.  There was evidence of 
neurotic sensitivity.  He did not complain of depression, 
unhappiness, or worry, but emphasized the effort that it took 
for him to not have these feelings.  He had feelings that he 
might go crazy in a crowd and hurt someone.  The examiner 
noted that these feelings had a neurotic quality that 
severely limited the veteran's social life.  The veteran 
described his memory as "pretty good" and no memory deficit 
was noted, but his concentration was poor.  His mood was more 
or less within the normal range.  The examiner felt that the 
veteran was somewhat uptight and showed a mild pressure of 
speech.  His insight was poor and he was not able to describe 
his feelings well.  Judgment appeared to be adequate for the 
demands of everyday life.  He was well groomed and 
appropriately dressed.  He was preoccupied with his recent 
medical problem and some degree of neurotic somatization was 
noted.  The examiner diagnosed generalized anxiety disorder 
and assigned a Global Assessment of Functioning (GAF) score 
of 55 which the examiner noted represented moderate symptoms 
and social impairments.


II.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  Moreover, 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§  4.2, 4.3.  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The veteran's service-connected acquired psychiatric 
disability has been diagnosed as a generalized anxiety 
disorder.  General anxiety disorder is evaluated using the 
General Formula for Rating Mental Disorders pursuant to 
Diagnostic Code 9400 of the Schedule.  38 C.F.R. § 4.130.  
Under these criteria, a 70 percent rating contemplates 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A rating of 50 percent is 
warranted where the evidence shows occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A rating of 30 percent is warranted where the 
evidence shows occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).  A 10 percent disability evaluation is appropriate 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress; or symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130.

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  After a review of the evidence, the Board finds that 
the veteran's contentions are supported by the evidence and 
that an increased disability evaluation of 30 percent, but no 
greater, is warranted.

The Board finds that the veteran's symptomatology due to his 
anxiety disorder more closely approximates the criteria for a 
30 percent disability evaluation.  The evidence shows that 
the veteran's psychiatric disorder is productive of social 
and industrial impairment due to neurotic sensitivity.  The 
evidence shows that the veteran generally functions 
satisfactorily with routine behavior and self-care, and that 
his conversation is normal.  While the evidence does not show 
that the veteran experiences all the symptoms listed in the 
criteria for a 30 percent rating, such as chronic sleep 
impairment or mild memory loss, the level of disability more 
nearly approximates the level of disability contemplated by 
the 30 percent rating than that contemplated by the currently 
assigned 10 percent rating.

The Board finds that the evidence does not show that the 
veteran's anxiety disorder warrants a rating in excess of 30 
percent inasmuch as the anxiety disorder is not shown to be 
manifested by symptoms such as circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; or 
disturbances of motivation and mood.  While the anxiety 
disorder is productive of social impairment in that the 
veteran's social life is largely limited to people with whom 
he does business and meets in daily activities, the evidence 
reflects that he experiences these people as being friendly 
to him and he has both family support and friends in his 
community.  The evidence does not show that the veteran's 
anxiety disorder has ever resulted in circumstantial, 
circumlocutory, or stereotyped speech.  On the April 2000 VA 
psychiatric examination, the veteran speech was found to be 
goal directed and without any gross deviation.  While a panic 
disorder has been reported in the past, no medical evidence 
is on file to support a finding that the veteran has 
experienced panic attacks more than once a week.  While there 
may be some impairment in understanding complex commands and 
impaired abstract thinking, the medical evidence reflects 
that such impairment may be due to his level of intelligence 
and not the psychiatric disorder.  The Board finds that the 
evidence does not support a finding that the veteran's 
anxiety disorder has resulted in impaired judgment or 
abstract thinking so as to warrant a disability rating in 
excess of 30 percent.

Regarding the veteran's motivation and mood, the Board 
acknowledge that the veteran's mood was found to be depressed 
on various occasions.  However, this corresponds to the 
criteria for the 30 percent rating currently in effect.  
Thus, it does not warrant a higher disability evaluation.

With respect to the veteran's ability to establish and 
maintain effective work and social relationships, the Board 
notes that the examiner in April 2000 reported that the 
veteran had a sociable manner and the record reflects that he 
has friends in his community.  His long, steady work history 
demonstrates that the veteran had generally functioned 
satisfactorily at his assigned tasks.

The April 2000 examiner concluded that the GAF score for the 
veteran was 55 based on moderate symptoms and social 
impairment.  When evaluating a mental disorder, the 
evaluation assigned must be based on all the evidence of the 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a) (2001)  Additionally, when evaluating the level of 
disability from a mental disorder, an evaluation is not to be 
assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2001).  In the opinion of the Board, the 
examiner's assessment, when view in light of the entire 
record, supports the assignment of 30 percent rating, but no 
higher.

For the reasons stated above, the Board finds that the 
veteran meets or nearly approximate the criteria for a 
disability rating of 30 percent, but no higher, for his 
anxiety disorder.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2001).


ORDER

Entitlement to a disability rating of 30 percent, but no 
higher, for generalized anxiety disorder is granted, subject 
to the laws and regulations governing the disbursement of 
monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

